Case: 18-12063     Date Filed: 12/12/2018   Page: 1 of 5


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-12063
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 5:18-cv-00008-MCR-GRJ



DUONG THANH HO,

                                                               Plaintiff - Appellant,

                                       versus

DEDEE S. COSTELLO,
Circuit Court Judge,
ELIJAH SMILEY,
Circuit Court Judge,
JENNIFER ALANE HAWKINS,
Assistant State Attorney Bay County,
CHRISTA DIVINEY,
Assistant Attorney,
MICHAEL T. D’ERRICO,
State Licensed Forensic Psychologist, et al.,
                                                            Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (December 12, 2018)
               Case: 18-12063     Date Filed: 12/12/2018    Page: 2 of 5


Before ROSENBAUM, JILL PRYOR, and HULL, Circuit Judges.

PER CURIAM:

      Duong Ho, a prisoner proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 action for failing to comply with a court order and

to prosecute his case. After careful review, we now affirm.

      Ho filed his pro se § 1983 complaint in the district court. But though he was

a prisoner at the time, he did not file his complaint on the court-approved civil-rights

form to be used by prisoners in § 1983 actions. His complaint was also 66 pages

long, substantially exceeding the usual 25-page limit for a pro se complaint in the

Northern District of Florida. Upon initial screening under 28 U.S.C. § 1915(e), the

magistrate judge explained that Ho’s complaint named multiple defendants but did

not adequately state what each defendant did or did not do, in support of each claim

and which factual allegations linked each defendant to each claim. For these reasons,

by order dated January 8, 2018, the magistrate judge ordered Ho to file an amended

complaint by February 5, 2018. He expressly warned, “Failure to comply with this

order within the allotted time, or to show cause why Plaintiff is unable to comply,

will result in a recommendation to the district judge that the case be dismissed

without further notice for failure to prosecute and for failure to follow a Court order.”

      February 5 came and went without any action whatsoever by Ho. So on

February 14, 2018, the magistrate judge issued a report and recommendation


                                           2
              Case: 18-12063     Date Filed: 12/12/2018    Page: 3 of 5


recommending dismissal of the case, pursuant to the court’s inherent power to

control its docket, for failure to comply with a court order and for failure to

prosecute.

      Nearly three weeks later, on behalf of Ho, Pamela R. Nesmith, apparently

Ho’s mother, filed an objection to the February 14 report and recommendation. But

there is no indication in the record that Nesmith is an attorney. So on March 16, the

district court issued an order prohibiting Nesmith from appearing pro se on behalf

of Ho and stayed the case for 30 days to allow Ho to retain legal counsel. The district

court specifically cautioned, “If legal counsel does not file an appearance within that

time, the stay will be lifted and the Court will consider the magistrate judge’s

pending Report and Recommendation.”

      Thirty days passed with no action by Ho. Therefore, on April 19, the district

court issued an order lifting the stay. The order further explained that since no

attorney had appeared on Ho’s behalf in the designated period, the stay was lifted,

and the case would proceed with Ho proceeding pro se. But since Ho himself neither

filed an amended complaint nor an objection the magistrate judge’s February 14

report and recommendation, the district court adopted the February 14 report and

recommendation and dismissed the case without prejudice for failure to comply with

a Court order and for failure to prosecute.




                                          3
              Case: 18-12063     Date Filed: 12/12/2018    Page: 4 of 5


      We review for abuse of discretion a district court’s decision to dismiss a

complaint for failure to follow a court order. Foudy v. Indian River County Sheriff’s

Office, 845 F.3d 1117, 1122 (11th Cir. 2017). Federal Rule of Civil Procedure 41(b)

provides that “[i]f the plaintiff fails to prosecute or comply with the [Rules of Civil

Procedure] or a court order, a defendant may move to dismiss the action or any claim

against it.” However, a local rule “should not serve as a basis for dismissing a pro

se civil rights complaint where . . . there is nothing to indicate plaintiff ever was

made aware of [the local rule] prior to dismissal.” Mitchell v. Inman, 682 F.2d 886,

887 (11th Cir. 1982). Although the plain language of Rule 41(b) indicates that a

defendant may move for dismissal, a district court may sua sponte dismiss a case

under the authority of either Rule 41(b) or the court’s inherent power to manage its

docket. Betty K Agencies, Ltd v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).

      The district court did not abuse its discretion by dismissing Ho’s complaint.

The magistrate judge’s January 8 order expressly informed Ho of the deficiencies in

his complaint and the rules that he needed to follow in filing an amended complaint.

It further ordered Ho to file his amended complaint by February 5, 2018, and advised

that failure to do so could result in dismissal. Yet Ho did not file an amended

complaint.

      Then, after the magistrate judge’s February 14, 2018, report and

recommendation recommending dismissal of the case, Ho did not file any


                                          4
              Case: 18-12063     Date Filed: 12/12/2018    Page: 5 of 5


objections; only Nesmith did. And when the district judge issued an order explaining

that Nesmith could not represent Ho and staying the case for 30 days to allow Ho to

find counsel if he so desired, Ho again did nothing—even though the district court’s

order specifically stated that his failure to take further action would result in the

district court’s consideration of the report and recommendation recommending

dismissal of the case.

      As we have noted, all of the magistrate judge’s and district court’s orders

clearly instructed Ho what to do and what was expected of him. But Ho did not

comply with these orders. Thus, the district court’s dismissal of Ho’s complaint was

reasonable. Foudy, 845 F.3d 1117, at 1126 (holding that dismissal of plaintiff’s

complaint for failing to explain their grounds for joinder in a complaint naming

multiple parties despite court order to do so “[was] entirely appropriate.”). Finally,

we note that the dismissal was without prejudice. So had he chosen not to appeal,

nothing would have prevented Ho from refiling his case. For all of these reasons,

we find no abuse of discretion and affirm the dismissal.

      AFFIRMED.




                                          5